359 U.S. 230 (1959)
BRISTOL ET AL.
v.
HEATON ET AL.
No. 581, Misc.
Supreme Court of United States.
Decided April 6, 1959.
APPEAL FROM THE COURT OF CIVIL APPEALS OF TEXAS, TENTH SUPREME JUDICIAL DISTRICT.
Appellants pro se.
Will Wilson, Attorney General of Texas, James N. Ludlum, First Assistant Attorney General, and Leonard Passmore and John Reeves, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.